C. A. 4th Cir. Motions for leave to file briefs as amici curiae filed by the following *1001are granted: National Association of Academies of Science, Florida Bar Admiralty Law Committee, Ohio State University, Columbus Museum of Art, Ohio Academy of Science, Teachers and Administrators of Secondary Schools et al., Explorers Club, Battelle Memorial Institute, Marine Technology Society, Ohio Historical Society, National Maritime Historical Society, Titanic International, Inc., et al., and Adjunct Science and Education Association. Certio-rari denied.